Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a visual presentation of garment customization in a virtual store using virtual reality, classified in G06Q30/0643.
II. Claims 6-10, drawn to a visual presentation of garment customization in a virtual store using augmented reality, classified in G06Q30/0643.
III. Claims 11-22, drawn to an arrangement specifically configured to permit a shopper to specify shopper-defined attributes, characteristics, features, or components in the design, modification, or adaptation of garment customization, classified in G06Q30/0621.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, Invention I does not require an augmented reality device, whereas Invention II does not require a virtual reality headset.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Therefore, the inventions as claimed have a materially different design, mode of operation, function, or effect, and the inventions are independent or distinct, each from the other.

Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, 
In the instant case, Invention I does not require: a plurality of three-dimensional models each comprising a portion of a human form to support base garments that comprises the human forms when base garments are positioned on the three-dimensional models; a first projector comprising an optical source structure directed toward a first three- dimensional model of the plurality of three-dimensional models, and a third communication port coupled to the first communication port of the computing device; a second projector comprising an optical source structure directed toward a second three-dimensional model of the plurality of three-dimensional model, and a fourth communication port coupled to the second communication port of the computing device; and a switch coupled between first and third communication ports and coupled between the second and fourth communication ports, wherein the switch routes the first selected finishing pattern to the third communication port from the first communication port when a first base garment is positioned on the first three-dimensional model, routes the first selected finishing pattern to the fourth communication port from the second communication port when the first base garment is positioned on the second three-dimensional model, and an appearance of the first base garment positioned on the first or second three-dimensional model with the first selected finishing pattern projected onto the first base garment by the optical source structure of the first or second projector has an approximate appearance of the first three-dimensional preview image. 
In contrast, Invention III does not require a virtual reality headset comprising a second display and a second communication port coupled to the first communication port of the computing device, wherein the second communication port receives an image file for the base garment and the selected finishing pattern through the first communication port when the selected finishing pattern is selected, and the second display comprises the three-dimensional preview image received in the image file, as if 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Therefore, the inventions as claimed have a materially different design, mode of operation, function, or effect, and the inventions are independent or distinct, each from the other.

Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, Invention II does not require a plurality of three-dimensional models each comprising a portion of a human form to support base garments that comprises the human forms when base garments are positioned on the three-dimensional models; a first projector comprising an optical source structure directed toward a first three- dimensional model of the plurality of three-dimensional models, and a third communication port coupled to the first communication port of the computing device; a second projector comprising an optical source structure directed toward a second three-dimensional model of the plurality of three-dimensional model, and a fourth communication port coupled to the second communication port of the computing device; and a switch coupled between first and third communication ports and coupled between the second and fourth communication ports, wherein the switch routes the first selected finishing pattern to the third communication port from the first communication port when a first base garment is positioned on the first three-dimensional model, routes the first selected finishing pattern to the fourth communication port from the second communication port when the first base garment is positioned on the second three-dimensional model, 
In contrast, Invention III does not require an augmented reality headset comprising a second display and a second communication port coupled to the first communication port of the computing device, wherein the second communication port receives an image file for the base garment and the selected finishing pattern through the first communication port when the selected finishing pattern is selected, and the second display comprises the three-dimensional preview image received in the image file, as if the base garment with the selected finishing pattern is on the display in the retail environment and has an approximate appearance of the three-dimensional preview image. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Therefore, the inventions as claimed have a materially different design, mode of operation, function, or effect, and the inventions are independent or distinct, each from the other.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) in a manner that is not likely to result in finding art pertinent to the other invention(s).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625